13‐3451 
      United States of America v. James Brown, AKA JB 
       
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                   
                                      SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 4th day of June, two thousand fifteen. 
                                         
      PRESENT:  RICHARD C. WESLEY, 
                   PETER W. HALL, 
                   DENNY CHIN, 
                                 Circuit Judges. 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                 Appellee, 
       
                   ‐v.‐                                  No. 13‐3451 
       
      JAMES BROWN, AKA JB, 
       
                                 Defendant‐Appellant. 
      ______________________  



                                             1
 
FOR APPELLANT:             Ryan Thomas Truskoski, Ryan Thomas Truskoski, P.A., 
                           Harwinton, CT.    
 
FOR APPELLEES:             Steven D. Clymer, Assistant United States Attorney 
                           (Miroslav Lovric, Assistant United States Attorney, on 
                           the brief), for Richard S. Hartunian, United States 
                           Attorney for the Northern District of New York, 
                           Syracuse, NY. 
 
     Appeal from the United States District Court for the Northern District of 
New York (Gary L. Sharpe, Chief Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  

      James Brown appeals from a sentence imposed in the Northern District of 

New York (Sharpe, C.J.) following his conviction by guilty plea for five offenses 

related to a conspiracy between Brown, who was incarcerated in New York state 

prison, and a female co‐defendant, Kayla Morey, to have Morey sexually exploit 

minors to produce child pornography to be given to Brown upon his anticipated 

release from prison.  We assume the parties’ familiarity with the underlying 

facts, procedural history, and issues for review. 

      We review the district court’s interpretation of the Sentencing Guidelines 

de novo, see United States v. Adler, 52 F.3d 20, 21 (2d Cir. 1995) (per curiam), and 




                                           2
review the district court’s findings of fact for clear error, United States v. Kang, 225 

F.3d 260, 261 (2d Cir. 2000) (per curiam).  

      Brown argues that the district court erred in applying a two‐level 

enhancement based on its finding that his “offense involved distribution” of 

child pornography pursuant to U.S.S.G. § 2G2.1(b)(3) because he merely solicited 

images and, “[t]hus, there was no ‘distribution.’”  Appellant’s Br. 23–24.  Under 

the Guidelines, an “offense” includes not only the specific conduct satisfying the 

elements of the crime of conviction, but all conduct “relevant” to the crime as 

detailed in section 1B1.3.  See U.S.S.G. § 1B1.1 cmt. n.1(H).  The district court 

found that Brown directed Morey to take and retain images and videos for him 

and that it was foreseeable to Brown that Morey would possess those images and 

videos with the intent to distribute them to him.  See United States v. Getto, 729 

F.3d 221, 234 (2d Cir. 2013) (“A district court may sentence a defendant based on 

the reasonably foreseeable acts and omissions of his co‐conspirators that were 

taken in relation to a conspiracy.”).  Brown’s contention that all he did was 

“mere[ly] solicit[]” images from Morey, Appellant’s Br. 26, ignores that there was 

evidence from which the district court was entitled to find that Brown recruited 

Morey to sexually exploit minors who were accessible to her, directed her to take 




                                           3
pornographic photographs and videos of them, and provided instructions to her 

about the exact nature of the images and videos that he wanted.  This was more 

than mere solicitation. 

      Brown contends that the district court erred in applying a two‐level 

enhancement for being an “organizer, leader, manager, or supervisor in any 

criminal activity” pursuant to U.S.S.G. § 3B1.1(c).  We find that the district court 

was entitled to conclude that the sexual exploitation of the minors and the 

production, transportation, and possession of child pornography would not have 

occurred but for Brown having recruited Morey to commit those crimes and his 

supervision of her.   

      Brown argues that the district court erred in applying the “multiple count” 

adjustment for the minors whose images were not found on Morey’s cell phone.  

Because this argument is “substantially different” than the argument Brown 

raised in the district court, we review for plain error.  See, e.g., United States v. 

Ubiera, 486 F.3d 71, 74 (2d Cir. 2007).  U.S.S.G. § 1B1.2(d) allows for the creation 

of pseudo counts when an offender is convicted of conspiracy to commit 

multiple offenses.  It was not plain error for the district court to create pseudo 

counts for the unexploited minors targeted by the conspiracy. 




                                            4
      Finally, Brown argues that his sentence, which included a 720‐month term 

of imprisonment, was substantively unreasonable.  We do not find that “the 

sentence imposed was shockingly high . . . or otherwise unsupportable as a 

matter of law.”  United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).   

      We have considered Brown’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the sentence of the district court is 

AFFIRMED.  

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             5